DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 4/14/2020 has been received and made of record.  Note the acknowledged form PTO-1449 enclosed herewith.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):                                                                                                                         
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Currently no claims are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract is objected to for including legal phraseology such as “means for gripping” in lines 2-3 of the amended abstract.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8, 10-14 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 (and thereby dependent claim 18) recites the limitation "the blade-support part" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  It appears that Applicant may be attempting to refer back to the “supporting part” of claim 1, wherein maintaining consistent nomenclature throughout the claims will eliminate any such ambiguity and/or uncertainty.  Appropriate correction is required.
Claim 10 (and thereby dependent claims 11-14 and 19-20) recites the limitation "the dilated intradermal blood vessels" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lydon et al. (US 2009/0048537).
Lydon discloses (see Figs. 1-2) a medical blade (10, Fig. 1) comprising the following claim limitations:
(claim 1) a single blade (32, Fig. 2); and a device body (20, Fig. 1), wherein the body (20) comprises a gripping part (at 20) adapted for (i.e. capable of) gripping the device (10) ([0048]; body 20 expressly disclosed as a handle) and a supporting part (34, Fig. 2) supporting the blade (32) (as expressly shown in Figs. 1-2), wherein the blade (32) comprises two lateral edges (i.e. at least two lateral blade edges expressly shown in Fig. 2) and forms, at a distal end thereof, a point (40, Fig. 2), at least one of the two lateral edges being sharp ([0047]; [0049]; [0060]; [0066]; one cutting edge of blade 32 expressly disclosed), and wherein the device (10) comprises a stop (36, Fig. 2) situated at a distance in a range of from 0.1 to 0.6 cm from the distal end (at 40) of the blade (32) ([0065]; 2.0 mm (i.e. 0.2 cm) blade length to shoulder expressly disclosed), the stop (36) being adapted to (i.e. capable of) limit the penetration of the blade (32), in a thickness of a skin of a patient, to a depth of less than or equal to 0.6 cm ([0065]; 2.0 mm (i.e. 0.2 cm) blade length to shoulder expressly disclosed);
(claim 2) wherein the stop (36) is situated at a distance in a range of from 0.2 and 0.4 cm from the distal end (40) of said blade (32) ([0065]; 2.0 mm (i.e. 0.2 cm) blade length to shoulder expressly disclosed); and
(claim 3) wherein the gripping part (20) is in the form of a handpiece ([0048]; body/gripping part 20 expressly disclosed as a handle); and
(claim 9) wherein the device (10) is configured to (i.e. capable of) destroy dilated intradermic blood vessels forming the telangiectasias, wherein the dilated intradermic blood vessels have a diameter of less than or equal to approximately 0.3 mm; and are situated at a depth in a range of from 0.1 to 0.4 cm under a surface of a skin of a patient (with regard to this statement of intended use and/or functional statement, it does not impose any structural limitations on the claims distinguishable over the device of Lydon which is fully capable of being used as claimed if one so desires to do so, In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963); the manner in which a device is intended to be employed does not differentiate the claimed apparatus from prior art apparatus satisfying the claimed structural limitations, Ex parte Masham, 2 USPQ2d 1647 (1987)); (if claim 9 was not interpreted as being an intended use/functional language statement (i.e. indicated by the phrase ”configured to”), 101 issues would be present for affirmatively claiming a human organism in the form of specific blood vessel diameters and depths).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 4-7 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lydon as applied to claim 1 above, and further in view of Ingold, Jr. et al. (US 2013/0197558).
Lydon, as applied above, discloses a medical blade comprising all the limitations of the claim except for the device body being hollow, the blade being retractable into the device body, and an exsanguination device comprising a retractable needle housed inside the device body when the blade is outside and vice versa.  
However, Ingold teaches (see Figs. 5A-5C and 11-12C) a similar medical cutting device comprising a hollow device body (510, Fig. 11; having hollow lumen 550 disposed therethrough), the blade (502, Fig. 11) being retractable into the device body (510) (as expressly shown between Figs. 12A-12C; [0023]; [0037]; blade retraction expressly taught), and an exsanguination device comprising a retractable needle (56, Figs. 5A-5C; needle 56 is fully capable of use for exsanguination) housed inside the device body when the blade is outside (as shown in Figs. 5A-5C; [0003]; [0016]; needle expressly extendable/retractable from within device handle) and vice versa (as shown in Figs. 12A-12C; [0023]; [0037]; blade expressly extendable/retractable from within device handle, therefore the device is fully capable of any desired combination of blade extended/retracted and needle extended/retracted) in order to beneficially eliminate the need for a separate step of nicking the puncture site with a separately required scalpel; facilitating the insertion and use of a guidewire through the provided needle; customizing the height and depth of the nick; safely housing the blade in the device body when not in use; accurately, consistently and efficiently nicking the skin without risking damage to the guidewire; and minimizing unnecessary risk of injury to the patient ([0004]-[0006]; [0037]).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device of Lydon to have a hollow device body, the blade being retractable into the device body, and an exsanguination device comprising a retractable needle housed inside the device body when the blade is outside and vice versa in order to beneficially eliminate the need for a separate step of nicking the puncture site with a separately required scalpel; facilitating the insertion and use of a guidewire through the provided needle; customizing the height and depth of the nick; safely housing the blade in the device body when not in use; accurately, consistently and efficiently nicking the skin without risking damage to the guidewire; and minimizing unnecessary risk of injury to the patient, as taught by Ingold.
Regarding claim 15, the “notice” limitation is not given any patentable weight since the printed matter is not shown to be functionally or structurally related to the associated physical substrate.  See MPEP 2111.05.

Claim(s) 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lydon as applied to claim 1 above, and further in view of Hogendijk (US 2002/0029060).
Lydon, as applied above, discloses a medical blade comprising all the limitations of the claim ([0065]; specifically including the use of a conventional angled blade, a blade of any geometrical shape and/or having tapered facets) except for wherein the blade comprises a non-sharp lateral edge and a sharp lateral edge, the non-sharp lateral edge being substantially perpendicular to the blade-support part and forming an angle alpha of approximately 15° with the sharp lateral edge.  
However, Hogendijk teaches (see Figs. 3B-4A) a similar medical cutting instrument comprising a blade (48, Figs. 3B-4A) having a non-sharp lateral edge (i.e. right vertical edge, as shown in Fig. 4B) and a sharp lateral edge (47, Fig. 4A), the non-sharp lateral edge being substantially perpendicular to the blade-support part (as shown in Figs. 3A-4A) and forming an angle alpha of approximately 15° with the sharp lateral edge (as shown in Figs. 3B-4A; [0011]; [0052]; blade angle of 15 degrees expressly taught) in order to beneficially provide a blade that both improves and optimizes the cutting action of the cutting edge ([0011]; [0052]).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device of Lydon to have the blade comprise a non-sharp lateral edge and a sharp lateral edge, the non-sharp lateral edge being substantially perpendicular to the blade-support part and forming an angle alpha of approximately 15° with the sharp lateral edge in order to beneficially provide a blade that both improves and optimizes the cutting action of the cutting edge, as taught by Hogendijk.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Lydon in view of Ingold as applied to claim 16 above, and further in view of Wepfer (US 2007/0269393).
Lydon in view of Ingold, as applied above, discloses a medical blade comprising all the limitations of the claim except for an anesthetic cream to be applied to the skin.  
However, Wepfer teaches (see Figs. 3B-4A) a similar medical cutting instrument comprising an anesthetic cream to be applied to the skin ([0003]) in order to beneficially suppress and eliminate patient pain prior to and during a painful medical procedure such as telangiectasias ([0003]).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system/kit of Lydon in view of Ingold to incorporate an anesthetic cream to be applied to the skin in order to beneficially suppress and eliminate patient pain prior to and during a painful medical procedure such as telangiectasias, as taught by Wepfer.

Allowable Subject Matter
Claims 10-14 and 19-20 are allowed.  It is noted that independent claim 10 (and thereby dependent claims 11-14 and 19-20) remains subject to a pending 112 rejection that must be cured before these claims can be placed in proper condition for allowance

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see Heinen (US 2016/0262793); Teichman et al. (US 2011/0118759); and Abidin et al. (US 5,749,886).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Lynch whose telephone number is (571)270-3952.  The examiner can normally be reached on Monday-Friday (9:00AM-6:00PM, with alternate Fridays off).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Elizabeth Houston, at (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT A LYNCH/Primary Examiner, Art Unit 3771